Miller, J. (concurring):
I concur in the opinion of my brother Rich. The incline was intended for a driveway where none existed.. It was at the intersection of two streets, where the sidewalk dropped to the crosswalk. It was unusual, and there was nothing to warn pedestrians to look out for it. The plaintiff expected a perpendicular drop, as any one would; instead, her foot came in contact with the smooth, slippery, oval surface of the concrete and she fell. Of course, if she had ' been going in the other direction it would not have done any harm, but in the direction she was going she was not likely to see it, even had she been using unusual care. I fully agree with my brother G-aynor on the proposition that the same-rule must be applied to the defendant as to the ordinary affairs of men, and that of necessity there will be slight defects 'and irregularities in streets and sidewalks which it is not required to remove, but this rule does not permit the defendant to set traps for pedestrians, and I think that at *890least it was for the jury to-say whether a man of ordinary prudence would have anticipated what happened to the plaintiff.-